357 F.2d 338
John P. BUCK, Trustee, etc., Appellant,v.Osco SIMPSON, Sr., Appellee.
No. 20298.
United States Court of Appeals Ninth Circuit.
March 10, 1966.

Quittner, Stutman, Treister & Glatt, J. Ronald Trost, Los Angeles, Cal., for appellant.
George A. Willson, Huntington Park, Cal., for appellee.
Before BARNES, HAMLIN and ELY, Circuit Judges.
PER CURIAM:


1
In a previous appeal before this court, this matter was remanded, under date of March 29, 1965, 'to hear evidence of the acts claimed.'  White v. Clarke, No. 19895, 9th Cir., March 29, 1965.  The only issue before the district court on the remand was the then present ability of Osco Simpson, Sr., to comply with the referee's order re turnover of funds, which referee's order had become final.


2
Hearing was had and determination made before the district court on May 27, 1965.  The issue of fact pleaded was found favorably to the bankrupt, i.e., that he did not then have the ability to turn over certain funds to the trustee.


3
We cannot hold on the record that this finding was clearly erroneous, and we affirm.